Citation Nr: 9919926	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than June 17, 1996 
for service connection and a 100 percent rating for post 
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran reports that he served on active duty from August 
1968 to November 1971.  His awards include a Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The earliest evidence of a claim for service connection 
for post traumatic stress disorder (PTSD) was received on 
June 17, 1996.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 17, 
1996, for service connection and a 100 percent rating for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has completed its duty in regard to development of the 
claim.  The duty under 38 U.S.C.A. § 5103 (West 1991) has 
been completed.  The rating decision and statement of the 
case informed the veteran and his representative that there 
was no legal basis for an earlier effective date.  Neither 
the veteran nor his representative has identified any legal 
basis for an earlier effective date.  They have not 
identified any facts which might support an earlier effective 
date nor have they reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

Background

The claims folder shows that education claims were made in 
1973.  There is no record of a disability claim at that time.  

Medical records obtained in conjunction with the current 
claim show that the veteran was treated for peptic ulcer 
disease at a private hospital in March 1994.  There is no 
record that VA was contacted at that time.  

The earliest record of contact with VA was on January 3, 
1996, when the veteran sought treatment at a VA Medical 
Center (VAMC).  Admission notes show that the veteran said he 
needed help and wanted to see a psychiatrist.  He was 
discharged from the hospital on June 21, 1996.  

The veteran's formal claim was received on June 17, 1996.  

A December 1996 rating decision granted service connection 
for PTSD, rated at 50 percent disabling from June 17, 1996.  

An October 1998 rating decision increased the rating for PTSD 
to 100 percent, effective June 17, 1996.  


Applicable Laws and Regulations

For claims of service connection, the law specifically 
provides that benefits may be paid retroactive to service 
only if a claim is filed within the year following service.  
38 U.S.C.A. § 5110(b) (West 1991).  Otherwise, the law 
mandates that the effective date be the date the claim is 
received.  38 U.S.C.A. § 5110(a) (West 1991).  See also 
38 C.F.R. § 3.400(b)(2)(i) (1998).  

Analysis

The veteran's attorney has requested an effective date of the 
award retroactive one year from the date of the current 
application.  A 100 percent rating has been granted effective 
the date of the initial grant of service connection.  The 
provisions of 38 U.S.C.A. § 5110(b)(2) (West 1991) which 
would grant an effective date of an increase earlier do not 
apply.  

Similarly, the provisions of 38 C.F.R. § 3.157 which allow a 
VA hospital report to be accepted as an informal claim do not 
apply to an initial claim.  The regulation requires that 
service connection must already have been allowed or 
disallowed by reason that the disability was not of a 
compensable degree.  38 C.F.R. § 3.157(b) (1998).  Here, it 
is not claimed nor does the evidence show that a claim for 
service connection had been allowed or disallowed prior to 
June 17, 1996.  See Rodriguez v. West, No. 98-792 (U.S. Vet. 
App. May 14, 1999); Crawford v. Brown, 5 Vet. App. 33; 35-36 
(1993).  

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA from a 
claimant may be considered an informal claim.  It is 
necessary that such an informal claim must identify the 
benefit sought.  If the formal claim is received within a 
year of the informal claim, the claim will be considered 
filed as of the date of the informal claim.  38 C.F.R. 
§ 3.155 (1998).  

In this instance, the veteran went to a VA hospital and 
sought medical assistance.  Medical treatment may be provided 
for non-service-connected disabilities.  38 C.F.R. § 17.43 
(1998).  So, a request for treatment is not a request for 
compensation.  There is no evidence in the record that 
indicates any intent on the part of the veteran, prior to 
June 17, 1996, to apply for benefits or in any way 
specifically identifies the benefit sought, (i.e., service 
connection for PTSD), as required by § 3.155.  See Rodriguez, 
id; Crawford, at 35; KL v. Brown, 5 Vet. App. 205; 208 
(1993); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  

Since it is not contended, nor does the evidence show, that 
the veteran claimed benefits earlier than June 17, 1996, 
there is no basis in the law, regulations or evidence for an 
earlier effective date for service connection and a 100 
percent rating for PTSD.  


ORDER

An effective date earlier than June 17, 1996 for service 
connection and a 100 percent rating for PTSD is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals





 

